Citation Nr: 0947557	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of lung 
cancer. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1942 to October 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Paul, Minnesota which, in part, denied service connection 
for residuals of lung cancer. 

In May 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2009).

In June 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2009).  That opinion has been obtained 
and will be discussed below.  

On September 14, 2009, the Board wrote to the Veteran, 
providing him with a copy of the VHA opinion and soliciting 
additional evidence and/or argument.  Cf. Thurber v. Brown, 5 
Vet.App. 119 (1993).  The Veteran did not respond within the 
60 day period provided.  

Issue not on appeal

In the above-mentioned February 2006 rating decision, the RO 
also denied the Veteran's claim of entitlement to service 
connection for pleural plaques.  The Veteran indicated his 
disagreement with this decision and a statement of the case 
(SOC) was issued in May 2006.  In a May 2006 rating decision, 
the RO granted service connection for pleural plaques.  A 
noncompensable (zero percent) disability rating was assigned.  
The Veteran has not filed a notice of disagreement with the 
initial disability evaluation assigned for his service-
connected pleural plaques.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection]. Therefore, this matter 
has been resolved and is not in appellate status.


FINDING OF FACT

The competent evidence of record does not support a finding 
that a relationship exists between the Veteran's lung cancer 
or residuals thereof and his military service.


CONCLUSION OF LAW

Lung cancer, or residuals thereof, was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for lung 
cancer residuals.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 5, 2005, including a request for evidence of a 
relationship between his current disability and an injury, 
disease, or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability are not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the Veteran's 
claimed lung cancer residuals.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (3) a connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
Veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, provided him with two VA 
examinations and obtained a VHA opinion.

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in May 2005 and 
June 2006 and a VHA opinion was obtained in August 2009.  The 
reports of this examinations and medical opinion reflects 
that the physicians reviewed the Veteran's past medical 
history, recorded his current complaints, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations and opinion are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  VA Manual M21-1, Part VI, para. 
7.21 (October 3, 1997) provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis 

With respect to Hickson element (1), the Veteran's private 
medical records indicate that a left lung nodule was 
identified in a September 1999 chest x-ray.  An April 2000 
follow-up x-ray report indicated that the nodule had 
increased in size.  The Veteran was subsequently diagnosed 
with non-small cell lung cancer and underwent a left upper 
lobectomy in June 2000.  

In addition to the diagnosis of non-small cell lung cancer, 
the Veteran has been diagnosed with chronic obstructive 
pulmonary disease (COPD). See the May 2005 VA examination.  
The evidence of record also contains conflicting reports as 
to whether the Veteran has asbestosis. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran. 
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994). 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the June 2006 VA examiner diagnosed the Veteran 
with asbestosis.  No explanation for this diagnosis was 
provided. 

In contrast, Dr. W.C.P., Chief of Respiratory Service at a VA 
Medical Center, stated in his August 2009 opinion that 
"asbestosis results from long term, heavy exposure to 
asbestos and produces scarring of the lung in the mid/lower 
lung zone which can be seen on chest X-ray."  However, as 
noted by Dr. W.C.P., scarring of the mid/lower lung zones has 
never been noted on any of the Veteran's x-rays and pulmonary 
function studies reveal he has obstructive lung disease, not 
restrictive lung disease."  Furthermore, the Veteran's 
asbestos exposure was described as mild, at best.  It was 
noted that in order to develop asbestosis, "near daily 
exposure to aerosolized asbestos fibers is required for many 
years [and] it is extremely rare for [individuals] with less 
than 10 years of exposure to develop asbestosis."  
Accordingly, based on the Veteran's symptomatology and his 
exposure history, Dr. W.C.P. ruled out asbestosis as a 
possible diagnosis. 

Because of his detailed explanation as to why the Veteran 
does not have asbestosis, the Board finds the August 2009 VHA 
opinion to be more probative than the opinion of the June 
2006 VA examiner who did not explain the basis for her 
diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  In addition, the August 2009 VHA opinion appears 
to be congruent with the objective evidence of record, which 
does not contain a diagnosis of asbestosis other than that 
provided by the June 2006 VA examiner. 

Notwithstanding the fact that the Veteran has had asbestosis 
ruled out as a possible diagnosis, as noted above, he has 
been diagnosed with non-small cell lung cancer and COPD. 
Hickson element (1) has therefore been met for these 
disabilities. 

With respect to Hickson element (2), the Veteran has argued 
that he was exposed to asbestos during service.  As noted in 
the law and regulations section above, asbestos exposure is a 
fact to be determined from the evidence.  See Dyment, supra.

In this case, the Veteran's service records indicate that his 
primary military occupational specialty (MOS) was a 
torpedoman's mate.  In April 2005, the Veteran indicated that 
while aboard the USS Dahlgren, there were constant "problems 
with the steam engine that ran the compressor [that fired 
torpedoes] so it was [his] duty to be on station in the #1 
boiler room when the air was needed."  He further indicated 
that he had to work on the pipes coming from the steam engine 
and replaced the asbestos insulation surrounding these pipes.  
The Veteran has also stated that he was aboard the USS 
Dahlgren when it went into the Charleston Navy Yard for 
repairs in January 1945.

While the Board is aware that a torpedoman's mate is not one 
of the occupations noted to have been involved with exposure 
to asbestos, based on the Veteran's MOS that involved 
maintaining pipes and insulation along with his service 
aboard the Dahlgren while it was undergoing repairs, the 
Board finds that the Veteran was exposed to asbestos during 
service.  Accordingly, Hickson element (2) has been 
satisfied. 

With respect to Hickson element (3), in May 2005 the Veteran 
underwent a VA examination to determine the etiology of his 
lung cancer.  After reviewing the Veteran's medical records 
and claims folder, the VA examiner noted that the Veteran 
smoked "cigarettes from when he was about age 13 . . . 
throughout most of his adult life until he quit in 1991 when 
he was about 69 years old."  He concluded that the Veteran's 
lung cancer and COPD were at least as likely as not the 
result of smoking, and less likely as not caused by his 
exposure to asbestos.  In the August 2009 VHA opinion, Dr. 
W.C.P. concurred with the May 2005 VA examiner's opinion and 
stated that "the Veteran does have [COPD] as a result of his 
exposure to tobacco smoke."

In June 2006, the Veteran's claims folder was reviewed by a 
separate VA examiner to determine the percentage of the 
Veteran's overall pulmonary disability that was related to 
his asbestos exposure as opposed to his non service-connected 
chronic obstructive pulmonary disease.  In rendering an 
opinion about the etiology of the Veteran's lung cancer, the 
VA examiner stated that this disability "may be related to 
[the Veteran's] smoking history and possible asbestos 
exposure with it being pure speculation as to what degree.  
While the VA examiner indicated that asbestos exposure did 
contribute to the Veteran's overall lung disorder he 
indicated that opining as to what degree would be 
speculation. As such, the VA examiner did not offer any 
opinion as to whether the Veteran's lung cancer residuals are 
as likely as not the result of his in-service asbestos 
exposure. 

In support of his claim, the Veteran has submitted several 
Internet articles that describe asbestos and asbestos lung 
cancer.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim. See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
Veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding the Veteran's 
particular case.  The Internet articles are of no probative 
value and cannot be used to establish the existence of a 
medical nexus. 

Notwithstanding the above, in the June 2009 VHA request, the 
Board specifically asked that a pulmonologist comment on the 
articles submitted by the Veteran. In his August 2009 VHA 
opinion, W.C.P., M.D., noted that the Veteran submitted three 
internet articles in support of his claim.  Of those three 
articles, two were general articles relating to the diagnosis 
and treatment of asbestos related lung cancer.  The third 
article, published by the Health and Safety Executive of the 
United Kingdom, entitled "Asbestos-related Lung Cancer" was 
found to be useful in formulating a medical opinion.  

In discussing the Heath and Safety paper, Dr. W.C.P. noted 
that "the article . . . states that a rule of thumb has been 
established of one to two asbestos related lung cancer for 
every mesothelioma deaths.  The article goes on to suggest 
that the ration may be overestimated and that the actual 
ration may be at the bottom end of the range of one to two 
and might [even] be as low as 2/3 to 1."  Dr. W.C.P. further 
observed that in the United States, "there are over 170,000 
new cases of lung cancer annually while there are 
approximately 3,000 mesothelioma cases."  It was also noted 
that "epidemiologically, 85%-90% of all the lung cancer 
cases are associated with exposure to tobacco smoke."  

In discussing the Veteran's lung cancer, Dr. W.C.P. stated 
that when the worst case epidemiology estimates from the 
Heath and Safety article are applied to the annual instance 
of mesothelioma cases in the United States "we would expect 
approximately 6,000 cases of lung cancer annually to be 
related to asbestos exposure out of an approximate total of 
170,000 annual cases of lung cancer."  Accordingly, Dr. 
W.C.P. observed that "the probability that the Veteran has 
lung cancer related to his asbestos exposure is then 
6,000/170,000 or approximately 3.5%."  Instead, Dr. W.C.P. 
noted that there was an 85 percent probability that the 
Veteran's lung cancer was related to his cigarette use. 

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his asbestos 
exposure and his lung cancer residuals, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, Hickson 
element (3) has not been met, and the Veteran's claim fails 
on this basis. 

The Board observes that the Veteran has established service-
connected for pleural plaques as a result of his in-service 
asbestos exposure.  There is nothing in the Veteran's medical 
records or elsewhere in the claims folder which even remotely 
suggest a connection between his pleural plaques and his lung 
cancer.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
On the contrary, the August 2009 opinion from Dr. W.C.P. 
notes that the Veteran was diagnosed with lung cancer and 
underwent surgery five years before pleural plaque was first 
noted.  As noted previously, Dr. W.C.P. opined that there was 
an 85 percent probability that the Veteran's lung cancer was 
related to service.  Thus, there is, at best, only a 15 
percent probability that the Veteran's cancer is related to 
other sources such as his service-connected pleural plaques.   
As such, consideration of the Veteran's lung cancer residuals 
as secondary to pleural plaques is not necessary or 
warranted.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for lung 
cancer residuals.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for residuals of lung 
cancer is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


